Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT, effective as of April 11, 2007 (the “Effective Date”), is made
by and between Monster Worldwide, Inc., a Delaware corporation (the “Company”),
and Salvatore Iannuzzi (the “Executive”).

RECITALS:

A.                                   The Company desires to employ the Executive
as its Chairman of the Board and Chief Executive Officer; and

B.                                     The Executive desires to commit himself
to serve the Company on the terms herein provided.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1.                                       Certain Definitions.

(a)                                  “Affiliate” shall mean, with respect to any
Person, any other Person directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with, such
Person.  For purposes of this Section 1(a), “control” shall have the meaning
given such term under Rule 405 of the Securities Act of 1933, as amended.

(b)                                 “Annual Base Salary” shall have the meaning
set forth in Section 5(a).

(c)                                  “Board” shall mean the Board of Directors
of the Company.

(d)                                 “Bonus” shall have the meaning set forth in
Section 5(b).

(e)                                  The Company shall have “Cause” to terminate
the Executive’s employment upon:

(i)                                     the Executive’s willful misconduct or
gross negligence in the performance of his duties hereunder, or his willful
failure to attempt in good faith to carry out, or comply with, in any material
respect any lawful and reasonable written directive of the Board or the
Executive’s willful material violation of the Company’s statement of corporate
policy and code of conduct at any time after such statement and code have been
adopted by the Board and have been set forth in writing and delivered to the
Executive;

(ii)                                  the Executive’s unlawful use (including
being under the influence) of illegal drugs on the Company’s premises or while
performing the Executive’s duties and responsibilities;

(iii)                               the Executive’s failure or refusal to
reasonably cooperate with any governmental/regulatory authority having
jurisdiction over the Executive and the Company;


--------------------------------------------------------------------------------


(iv)                              the Executive’s material breach of this
Agreement;

(v)                                 the Executive’s intentional commission at
any time in the performance of his duties hereunder of any act of fraud,
embezzlement, misappropriation of Company property, moral turpitude or breach of
fiduciary duty against the Company that has a material adverse effect on the
Company; or

(vi)                              the Executive’s commission of a felony, other
than as a result of vicarious liability or as a result of a traffic violation.

No termination of the Executive’s employment hereunder by the Company for Cause
shall be effective as a termination for Cause unless the provisions of this
paragraph shall first have been complied with.  The Executive shall be given
written notice by the Board, with such notice stating in reasonable detail the
particular circumstances that constitute the grounds on which the proposed
termination for Cause is based.  The Executive shall have thirty (30) days after
receipt of such notice to fully cure such alleged violation.  If he fails to
cure such alleged violation within such thirty (30)-day period, the Executive
shall then be entitled to a hearing in person (together with counsel) before the
full Board.  If after such hearing, the Board gives written notice to the
Executive confirming that a majority of the members of the full Board voted
after the hearing to terminate him for Cause, the Executive’s employment shall
thereupon be terminated for Cause.  For purposes hereof, no act or omission
shall be deemed to be “willful” if such act or omission was taken (or omitted)
in the good faith belief that such is in the best interests of, or not opposed
to the best interests of, the Company or if such act or omission resulted from
the Executive’s physical or mental incapacity.

(f)                                    “Change in Control” shall occur when:

(i)                                     A Person (which term, when used in this
Section 1(f), shall not include the Company, any underwriter temporarily holding
securities pursuant to an offering of such securities, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, any
Company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Voting Stock of the
Company or Andrew McKelvey or his Affiliates; provided, however, if Andrew
McKelvey or his Affiliates becomes part of a “group” then such group may be
included in the definition of Person in this subparagraph) is or becomes,
without the prior consent of a majority of the Continuing Directors, the
beneficial owner (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Voting Stock
representing twenty-five percent (25%) (or, even with such prior consent, forty
percent (40%)) or more of the combined voting power for election of directors of
the Company’s then outstanding securities; or

(ii)                                  The Company consummates a reorganization,
merger or consolidation of the Company (which prior to the date of such
consummation has been approved by the Company’s stockholders) or the Company
sells, or otherwise disposes of, all or substantially all of the Company’s
property and assets (other than a reorganization, merger,

2


--------------------------------------------------------------------------------


consolidation or sale which would result in all or substantially all of the
beneficial owners of the Voting Stock of the Company outstanding immediately
prior thereto continuing to beneficially own, directly or indirectly (either by
remaining outstanding or by being converted into voting securities of the
resulting entity), more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such entity resulting from the
transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all substantially all of the Company’s property
or assets, directly or indirectly) outstanding immediately after such
transaction in substantially the same proportions relative to each other as
their ownership immediately prior to such transaction), or the Company’s
stockholders approve a liquidation or dissolution of the Company; or

(iii)                               The individuals who are Continuing Directors
of the Company (as defined below) cease for any reason to constitute at least a
majority of the Board.

(g)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

(h)                                 “Committee” shall mean the
Compensation/Stock Option Committee of the Board.

(i)                                     “Common Stock” shall mean the $.01 par
value common stock of the Company.

(j)                                     “Company” shall, except as otherwise
provided in Section 9, have the meaning set forth in the preamble hereto.

(k)                                  “Competitive Business” shall mean at any
time during the Term and during the 12-month period immediately following the
Date of Termination, any entity (which term “entity” shall for purposes of this
Section 1(k) include any subsidiaries, parent entities or other Affiliates
thereof) that, as of the Date of Termination, competes with any of the
businesses of the Company.

(l)                                     “Continuing Director” means (i) any
member of the Board immediately following the election of directors at the
Company’s 2006 annual meeting of stockholders or (ii) any person who
subsequently becomes a member of the Board who was elected by a majority of
Continuing Directors or whose appointment, election or nomination for election
to the Board is recommended by a majority of the Continuing Directors (which
person shall thereby become a “Continuing Director”).

(m)                               “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated as a result of Disability, the date
provided in Section 6(a)(ii); and (iii) if the Executive’s employment is
terminated pursuant to Sections 6(a)(iii) — (vii), the date specified in the
Notice of Termination (or if no such date is specified, the last day of the
Executive’s active employment with the Company), in each case provided in
accordance with this Agreement.

3


--------------------------------------------------------------------------------


(n)                                 “Disability” shall mean any mental or
physical illness, condition, disability or incapacity which:

(i)                                     Prevents the Executive from discharging
substantially all of his essential job responsibilities and employment duties
with or without reasonable accommodation; and

(ii)                                  Has prevented the Executive from so
discharging his duties for any 120 days in any 365-day period.

A Disability shall be deemed to have occurred on the 121st day in any such
365-day period.

(o)                                 “Equity Incentive Plan” means the Company’s
1999 Long-Term Incentive Plan, as amended from time to time (or any other equity
based compensation plan or agreement that may be adopted or entered into by the
Company from time to time).

(p)                                 “Executive” shall have the meaning set forth
in the preamble hereto.

(q)                                 The Executive shall have “Good Reason” to
resign his employment upon the occurrence of any of the following without the
Executive’s prior written consent:

(i)                                     failure of the Company to continue the
Executive in the position of, and with the titles of, Chairman of the Board of
Directors and Chief Executive Officer;

(ii)                                  a material diminution or undue dilution in
the nature or scope of the Executive’s employment responsibilities, duties or
authority, a material interference with the discharge of the Executive’s
responsibilities, duties or authority or the assignment to the Executive of
duties or responsibilities that are materially and adversely inconsistent with
his then position;

(iii)                               failure of the Executive to be elected to
the Board at any annual meeting of the Company’s stockholders that occurs during
the Term (unless the Executive is prohibited from serving as a member of the
Board by any applicable law, rule or regulation (including without limitation
any rule promulgated by any national securities exchange on which the Company’s
shares are listed));

(iv)                              relocation of the Company’s executive offices
more than 35 miles from New York City or Maynard, Massachusetts, or any
requirement that the Executive relocate from his residence from the place
existing on the Effective Date;

(v)                                 failure of the Company to timely make any
material payment or provide any material benefit under this Agreement, or the
Company’s reduction of any compensation or equity or any material reduction of
any benefits that the Executive is eligible to receive under this Agreement; or

4


--------------------------------------------------------------------------------


(vi)                              the Company’s material breach of this
Agreement; provided, however, that notwithstanding the foregoing the Executive
may not resign his employment for Good Reason unless: (x) the Executive provides
the Company with at least 30 days prior written notice of his intent to resign
for Good Reason (which notice is provided not later than the 90th day following
the date on which the Executive becomes aware of the occurrence of the event
constituting Good Reason), and (y) the Company does not remedy the alleged
violation(s) within such 30-day period; and, provided, further, that
notwithstanding the foregoing if the Executive is suspended pursuant to Section
6(b), such suspension (and any corresponding diminution of the Executive’s
title, duties or compensation, or other change to the Executive’s employment
arrangements described hereunder) shall not, in and of itself, give the
Executive Good Reason to resign his employment.

(r)                                    “Intellectual Property” shall have the
meaning set forth in Section 9(f).

(s)                                  “Non-Compete Term” shall have the meaning
set forth in Section 9(a).

(t)                                    “Notice of Termination” shall have the
meaning set forth in Section 6(b).

(u)                                 “Option” shall mean an option to purchase
Common Stock pursuant to the Equity Incentive Plan, as amended from time to time
(or any other equity based compensation plan or agreement that may be adopted or
entered into by the Company from time to time).

(v)                                 “Person” shall mean an individual,
partnership, corporation, business trust, limited liability company, joint stock
company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.

(w)                               “Pro-Rata Bonus” shall have the meaning set
forth in Section 7(d).

(x)                                   “Release” shall have the meaning set forth
in Section 7(b).

(y)                                 “Restricted Stock” shall mean a share or
shares of Common Stock granted to the Executive pursuant to the Equity Incentive
Plan, as amended from time to time (or any other equity based compensation plan
or agreement that may be adopted or entered into by the Company from time to
time).

(z)                                   “Term” shall have the meaning set forth in
Section 2.

(aa)                            “Voting Stock” means all capital stock of the
Company which by its terms may be voted on all matters submitted to stockholders
of the Company generally.

2.                                       Employment.  Subject to Section 6, the
Company shall employ the Executive and the Executive shall continue in the
employ of the Company, for the period set forth in this Section 2, in the
positions set forth in the first sentence of Section 3 and upon the other terms
and conditions herein provided.  The term of employment under this Agreement
(the “Term”) shall be for the period beginning on the Effective Date and ending
on December 31, 2012, unless

5


--------------------------------------------------------------------------------


earlier terminated as provided in Section 6.  The Initial Term shall
automatically be extended for successive one-year periods (each, an “Extension
Term”) unless either party hereto gives written notice of non-extension to the
other party no later than 90 days prior to the scheduled expiration of the
Initial Term or the then applicable Extension Term (the Initial Term and any
Extension Term shall be collectively referred to hereunder as the “Term”).

3.                                       Position and Duties.  The Executive
shall serve as Chairman of the Board of Directors and Chief Executive Officer of
the Company, reporting solely and directly to the Board, with full
responsibility and authority for the management of the business and affairs of
the Company and with such other responsibilities, duties and authority as are
customary for such position and role.  Without limiting the generality of the
foregoing, the Executive shall have oversight over the business and strategy of
the Company, and all senior executive officers of the Company (as reasonably
identified by the Board) shall report directly to the Executive.  Within thirty
(30) days after the Effective Date, the bylaws of the Company shall be amended
to reflect the provisions set forth in this Section 3.  During the Term, the
Company shall nominate the Executive for a seat on the Board upon the expiration
of Executive’s current term as a director, and upon the expiration of each
subsequent term thereafter (or, in the event that the Executive is not elected
to the Board at any annual meeting of the Company’s stockholders, at not less
than one annual meeting following the first annual meeting at which he in not
elected).  The Executive also agrees to serve, without additional compensation,
as the chairman, chief executive officer and/or director of any subsidiary,
division or Affiliate of the Company if so requested by the Board.  The
Executive shall devote substantially all of his business time, attention and
efforts, toward the performance of his duties under this Agreement. 
Notwithstanding the foregoing, the Executive may manage his personal
investments, be involved in charitable and professional activities (including
serving on charitable and professional boards), and, with the consent of the
Board, serve on for-profit boards of directors and advisory committees, so long
as such service does not materially interfere with the performance of the
Executive’s duties hereunder or violate Section 9 hereof.  Any boards that the
Executive serves on as of the Effective Date shall be deemed to be continued as
approved.

4.                                       Place of Performance.  In connection
with his employment during the Term, the Executive shall be based at the
Company’s offices in New York City and/or Maynard, Massachusetts, except for
necessary travel on the Company’s business.

6


--------------------------------------------------------------------------------


5.                                       Compensation and Related Matters.

(a)                                  Annual Base Salary.  At the commencement of
the Term, the Executive shall receive a base salary at a rate of $1,000,000 per
annum (the “Annual Base Salary”), paid in accordance with the Company’s general
payroll practices for executives, but no less frequently than monthly.  The
Board and the Committee may in their sole discretion review the rate of Annual
Base Salary payable to the Executive in effect from time to time, and may, in
their sole discretion, increase (but not decrease) the rate of Annual Base
Salary payable hereunder; provided, however, that any increased rate shall
thereafter be the rate of “Annual Base Salary” hereunder.

(b)                                 Bonus.  With respect to 2007 and each
subsequent fiscal year during the Term (or portion thereof), the Executive shall
be eligible to receive a bonus (the “Bonus”), as determined pursuant to the
Company’s 1999 Long Term Incentive Plan (or any similar or successor plan)
(collectively, the “Bonus Plan”), and on the basis of the Executive’s or the
Company’s attainment of objective financial or other operating criteria
established by the Committee in its sole good faith discretion and in
consultation with the Executive.  With respect to each fiscal year during the
Term, (i) the Executive shall be eligible to receive a maximum Bonus under the
Bonus Plan not less than the maximum Bonus opportunity for which any other
senior executive is eligible, subject to the achievement of the goals
established for him by the Compensation Committee.  The Bonus for each fiscal
year shall be paid to the Executive no later than 90 days following the
completion of such fiscal year.  In addition, the Executive shall be eligible to
participate in any other bonus or compensation plan or program that may be
established by the Committee and that covers the Executive (even if such plan or
program does not provide for qualified performance-based bonuses within the
meaning of Code Section 162(m)), at a level commensurate with the Executive’s
position.

(c)                                  Equity Awards.

(i)                                     As soon as practicable after execution
of this Agreement, the Executive shall be awarded 225,000 shares of Restricted
Stock in accordance with the terms of the Equity Incentive Plan, subject to such
vesting of one-fourth (1/4) thereof on each of the first anniversary of the
Effective Date and each of the three anniversaries thereafter.

(ii)                                  For each year during the Term after 2007,
the Executive shall be eligible to be granted Restricted Stock, Options and/or
other equity compensation awards at such time(s) and in such amount(s) as may be
determined by the Committee in its sole discretion, at a level commensurate with
the Executive’s position.  For the avoidance of doubt, the Committee shall have
complete and sole discretion as to whether to grant awards (if any) under this
Section 5(c)(ii).

(iii)                               Notwithstanding any provision to the
contrary herein or in any Restricted Stock, Option or other equity award
agreement, effective immediately prior to the occurrence of a Change in Control
or effective immediately upon a termination of the Executive’s employment
hereunder by the Company without Cause (pursuant to Section 6(a)(v))

7


--------------------------------------------------------------------------------


or by the Executive for Good Reason (pursuant to Section 6(a)(vi)), all
Restricted Stock, Options and other equity compensation awards then held by the
Executive shall become fully vested and exercisable for the balance of their
respective terms with respect to all shares subject thereto.

(d)                                 Benefits.  The Executive (and his eligible
dependents) shall be entitled to receive such benefits (including, without
limitation, fringe benefits and perquisites) and to participate in such employee
benefit plans, including life, health and disability insurance policies and the
Company’s Code Section 401(k) pension plan, as are generally provided by the
Company to its senior executives in accordance with the terms of such plans,
practices and programs of the Company, at a level commensurate with the
Executive’s position.

(e)                                  Expenses.  The Company shall reimburse the
Executive for all reasonable and necessary expenses incurred by the Executive in
connection with the performance of the Executive’s duties as an employee of the
Company.  Such reimbursement is subject to the submission to the Company by the
Executive of appropriate documentation and/or vouchers in accordance with the
customary procedures of the Company for expense reimbursement, as such
procedures may be revised by the Company from time to time and to such caps on
reimbursements as the Board may from time to time impose.

(f)                                    Vacations.  The Executive shall be
entitled to paid vacation in accordance with the Company’s vacation policy as in
effect from time to time.  However, in no event shall the Executive be entitled
to less than four (4) weeks vacation per annum.

6.                                       Termination.  The Executive’s
employment hereunder may be terminated by the Company, on the one hand, or the
Executive, on the other hand, as applicable, without any breach of this
Agreement only under the following circumstances:

(a)                                  Terminations.

(i)                                     Death.  The Executive’s employment
hereunder shall terminate upon his death.

(ii)                                  Disability.  In the event of the
Executive’s Disability, the Company may give the Executive written notice of its
intention to terminate the Executive’s employment while he remains so disabled. 
In such event, the Executive’s employment with the Company shall terminate
effective on the 14th day after delivery of such notice, provided that within
the 14 days after such delivery, the Executive shall not have returned to
full-time performance of his duties.

(iii)                               Cause.  The Board may terminate the
Executive’s employment hereunder for Cause in accordance with the terms of
Section 1(e) hereof.

(iv)                              Good Reason.  The Executive may terminate his
employment for Good Reason in accordance with the terms of Section 1(q) hereof.

8


--------------------------------------------------------------------------------


(v)                                 Without Cause.  The Company may terminate
the Executive’s employment without Cause upon 30 days written notice to the
Executive.

(vi)                              Resignation without Good Reason.  The
Executive may resign his employment without Good Reason upon 60 days written
notice to the Company.

(vii)                           Non-Extension of Term.  The Executive’s
employment shall terminate as of the last day of the Term if either party
provides notice of non-extension of the Term to the other pursuant to Section 2.

(b)                                 Notice of Termination.  Any termination of
the Executive’s employment by the Company or by the Executive under this Section
6 (other than termination pursuant to paragraph (a)(i) or (a)(vii)) shall be
communicated by a written notice to the other party hereto indicating the
specific termination provision in this Agreement relied upon, setting forth in
reasonable detail any facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
specifying a Date of Termination in accordance with this Agreement (a “Notice of
Termination”); provided, the Company may suspend the Executive from his position
with full pay during any notice period notice period.

7.                                       Severance Payments and Benefits.

(a)                                  Termination for any Reason.  In the event
the Executive’s employment with the Company is terminated for any reason, as
soon as reasonably practicable after such termination the Company shall pay the
Executive (or his beneficiary in the event of his death) a lump sum equal to any
unpaid Annual Base Salary that has accrued as of the Date of Termination, any
unreimbursed expenses due to the Executive, and an amount for any accrued but
unused vacation days and any earned but unpaid Bonus for any fiscal year of the
Company completed prior to the date of such termination.  The Executive shall
also be entitled to accrued, vested benefits under the Company’s benefit plans
and programs as provided therein.  The Executive shall be entitled to the cash
severance payments described below only as set forth herein, and the provisions
of this Section 7 shall supersede in their entirety any severance payment
provisions in any severance plan, policy, program or arrangement maintained by
the Company.

(b)                                 Terminations without Cause or for Good
Reason.  Except as otherwise provided by Section 7(c) with respect to certain
terminations of employment in connection with a Change in Control, if the
Executive’s employment shall terminate without Cause (pursuant to Section
6(a)(v)), or for Good Reason (pursuant to Section 6(a)(iv)), the Company shall
(subject to the Executive’s entering into a Separation and Release Agreement
with the Company in substantially the form attached hereto as Exhibit A (the
“Release”)):

(i)                                     Pay to the Executive an amount equal to
the product of (A) the sum of his then current (i) Annual Base Salary and (ii)
the greater of (1) the Bonus paid or payable to Executive with respect to the
fiscal year ending immediately prior to the Date of Termination or (2) 50% of
the Target Bonus for such year, and (B) 1.5; payable in equal monthly

9


--------------------------------------------------------------------------------


installments during the period beginning on the Date of Termination and ending
on the 18 month anniversary thereof; provided, however, that no amount shall be
payable pursuant to this Section 7(b)(i) on or following the date the Executive
first (i) breaches any of the covenants set forth in Sections 9(a) or 9(b), or
(ii) materially breaches any of the covenants set forth in Section 9(c) or 9(e),
which is not remedied (if remediable) within 30 days after receipt of written
notice from the Company specifying such breach;

(ii)                                  Continue to provide, at the Company’s
expense, the Executive (and his eligible dependents) with the medical, dental
and life insurance coverage in which he (or his eligible dependents) was
participating as of the Date of Termination (at a level then in effect with
respect to coverage and employee premiums) until eighteen (18) months after the
Date of Termination.  If such coverage cannot be provided on a tax-advantaged
basis under the Company’s program, the Company will make a supplemental payment
to the Executive such that his after-tax cost of coverage will be no greater
than the cost for such coverage to a similarly-situated employee under the
program; and

(iii)                               Pay to the Executive a Pro-Rata Bonus, as
defined in Section 7(d), when bonuses are paid for the year of termination.

(c)                                  Certain Terminations in connection with a
Change in Control.  If the Executive’s employment shall terminate without Cause
(pursuant to Section 6(a)(v)) or for Good Reason (pursuant to Section 6(a)(iv))
during the period commencing six months prior to, and ending 18-months after, a
Change in Control, in any such case, the Company shall:

(i)                                     Pay to the Executive an amount equal to
the product of (A) the sum of his then current (i) Annual Base Salary and (ii)
the greater of (1) the Bonus paid or payable to Executive with respect to the
fiscal year ending immediately prior to the Date of Termination or (2) the
Target Bonus for such year, and (B) two (2); payable in cash in a lump sum as
soon as reasonably practicable after such termination of employment but in no
event later than five (5) business days thereafter (or, if such termination
occurs prior to the consummation of the Change in Control, as soon as reasonably
practicable after the effective date of such Change in Control);

(ii)                                  Continue to provide, at the Company’s
expense, the Executive (and his eligible dependents) with the medical, dental
and life insurance coverage in which he (or his dependents) was participating as
of the Date of Termination (at a level then in effect with respect to coverage
and employee premiums) until the second anniversary of the Date of Termination. 
If such coverage cannot be provided on a tax-advantaged basis under the
Company’s program, the Company will make a supplemental payment to the Executive
such that his after-tax cost of coverage will be no greater than the cost for
such coverage to a similarly-situated employee under the program; and

(iii)                               Pay Executive a Pro-Rata Bonus, as defined
in Section 7(d), when bonuses are paid for the year of termination; and

10


--------------------------------------------------------------------------------


(iv)                              Notwithstanding any other provision of this
Agreement, the parties acknowledge and agree that Sections 7(b) and 7(c) shall
operate in the alternative and that any payments and benefits that the Executive
shall be entitled to receive pursuant to this Section 7(c) in connection with a
termination of his employment and the subsequent occurrence of a Change in
Control shall be offset by payments and benefits received by the Executive
pursuant to Section 7(b) on or prior to the effective date of such Change in
Control.

(d)                                 Termination by Reason of Disability or
Death.  If the Executive’s employment shall terminate by reason of his
Disability (pursuant to Section 6(a)(ii)) or death (pursuant to Section
6(a)(i)), then the Company shall pay to the Executive (or Executive’s estate)
when bonuses are paid for the year of termination a pro-rated amount of the
Executive’s Bonus for the fiscal year in which the Date of Termination occurs
equal to the product of (i) the amount of the Bonus the Executive would have
otherwise earned had he been employed by the Company on the last day of the
fiscal year in which the Date of Termination occurs and (ii) the ratio of (A)
the number of days elapsed during such fiscal year prior to the Date of
Termination to (B) 365 (the “Pro-Rata Bonus”), and provide the Executive (and
his eligible dependents), as applicable, with the continued health coverage
described in Section 7(b)(ii).

(e)                                  Non-Extension of Term by the Company.  If
the Company notifies the Executive that it will not extend the Term as provided
in Section 2, then, in connection with the Executive’s termination of
employment, as of the last day of the Term the Company shall (subject to the
Executive’s entering into a Release):

(i)                                     Pay to the Executive an amount equal to
the product of (A) the sum of his then current (i) Annual Base Salary and (ii)
the greater of (1) the Bonus paid or payable to Executive with respect to the
fiscal year ending immediately prior to the Date of Termination or (2) 50% of
the Target Bonus for such year, and (B) one; payable in equal monthly
installments during the period beginning on the Date of Termination and ending
on the first anniversary thereof; provided, however, that no amount shall be
payable pursuant to this Section 7(e)(i) on or following the date the Executive
first (i) breaches any of the covenants set forth in Sections 9(a) or 9(b) or
(ii) materially breaches any of the covenants set forth in Section 9(c) or 9(e),
which is not remedied (if remediable) within 30 days after receipt of written
notice from the Company specifying the breach;

(ii)                                  Continue to provide, at the Company’s
expense, the Executive (and his eligible dependents) with the medical, dental
and life insurance coverage in which he (or his dependents) was participating as
of the Date of Termination (at a level then in effect with respect to coverage
and employee premiums) until the earlier of (A) the first anniversary of the
Date of Termination or (B) the date the Executive first (i) breaches any of the
covenants set forth in Sections 9(a) or 9(b) or (ii) materially breaches any of
the covenants set forth in Section 9(c) or 9(e), which is not remedied (if
remediable) within 30 days after receipt of written notice from the Company
specifying the breach.  If such coverage cannot be provided on a tax-advantaged
basis under the Company’s program, the Company will make a supplemental payment
to the

11


--------------------------------------------------------------------------------


Executive such that his after-tax cost of coverage will be no greater than the
cost for such coverage to a similarly-situated employee under the program; and

(iii)                               Pay Executive a Pro-Rata Bonus, as defined
in Section 7(d), when bonuses are paid for the year of termination.

For the avoidance of doubt, no amount shall be payable to the Executive pursuant
to this Section 7(e) if the Executive’s employment is terminated due to the
Executive’s (rather than the Company’s) notification of non-extension of the
Term pursuant to Section 2.

(f)                                    Survival.  The expiration or termination
of the Term shall not impair the rights or obligations of any party hereto which
shall have accrued hereunder prior to such expiration.

(g)                                 No Mitigation/Set-Off.  The Executive shall
have no obligation to mitigate any payments due hereunder.  Any amounts earned
by the Executive from other employment shall not offset amounts due hereunder,
except as provided in this Section 7.  The Company’s obligation to pay the
Executive the amounts provided hereunder shall not be subject to set-off,
counterclaim or recoupment of amounts owed by the Executive to the Company or
its affiliates, except (i) as provided by Section 7(c)(iv) and (ii) for any
specific, stated amounts owed by the Executive to the Company as evidenced by a
writing signed by the Executive.

8.                                       Parachute Payments.

(a)                                  If it is determined by a nationally
recognized United States public accounting firm selected by the Company and
approved in writing by the Executive (which approval shall not be unreasonably
withheld) (the “Auditors”) that any payment or benefit made or provided to the
Executive in connection with this Agreement or otherwise (including without
limitation any Option or other equity compensation award vesting) (collectively,
a “Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (the “Parachute Tax”), then the Company shall pay to the Executive, prior
to the time the Parachute Tax is payable with respect to such Payment, an
additional payment (a “Gross-Up Payment”) in an amount such that, after payment
by the Executive of all taxes (including any Parachute Tax) imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Parachute Tax imposed upon the Payment.  The amount of any Gross-Up
Payment shall be determined by the Auditors, subject to adjustment, as
necessary, as a result of any Internal Revenue Service position.  For purposes
of making the calculations required by this Agreement, the Auditors may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code, provided that the Auditors’ determinations
must be made with substantial authority (within the meaning of Section 6662 of
the Code).  To the extent that the Company obtains a written opinion from the
Auditors with respect to Parachute Tax issues, the Company shall direct the
Auditors to extend such opinion to the Executive (to the extent that such
extension is permitted by the Auditors); provided, that in no event shall the
Company be required to obtain such an opinion.

12


--------------------------------------------------------------------------------


(b)                                 The federal tax returns filed by the
Executive (and any filing made by a consolidated tax group which includes the
Company) shall be prepared and filed on a basis consistent with the
determination of the Auditors with respect to the Parachute Tax payable by the
Executive.  The Executive shall make proper payment of the amount of any
Parachute Tax based on such determination, and at the request of the Company,
provide to the Company true and correct copies (with any amendments) of his
federal income tax return as filed with the Internal Revenue Service, and such
other documents reasonably requested by the Company, evidencing such payment,
provided that any information unrelated to the Parachute Tax may be deleted from
the copies of the returns and documents delivered to the Company.  If, after the
Company’s payment to the Executive of the Gross-Up Payment, the Auditors
determine in good faith that the amount of the Gross-Up Payment should be
reduced or increased, or a determination is made by the Internal Revenue Service
that would make the prior Gross-Up Payment amount not accurate, then within ten
business days of such determination, the Executive shall pay to the Company the
amount of any such reduction, or the Company shall pay to the Executive the
amount of any such increase; provided, however, that in no event shall the
Executive have any such refund obligation if it is determined by the Company
that to do so would be a violation of the Sarbanes-Oxley Act of 2002, as it may
be amended from time to time; and provided, further, that if the Executive has
prior thereto paid such amounts to the Internal Revenue Service, such refund
shall be due only to the extent that a refund of such amount is received by the
Executive; and provided, further, that (i) the fees and expenses of the Auditors
(and any other legal and accounting fees) incurred for services rendered in
connection with the Auditor’s determination of the Parachute Tax or any
challenge by the Internal Revenue Service or other taxing authority relating to
such determination shall be paid by the Company, and (ii) the Company shall
indemnify and hold the Executive harmless on an after-tax basis for any interest
and penalties imposed upon the Executive to the extent that such interest and
penalties are related to the Auditors’ determination of the Parachute Tax or the
Gross-Up Payment.  Notwithstanding anything to the contrary herein, the
Executive’s rights under this Section 8 shall survive the termination of his
employment for any reason and the termination or expiration of this Agreement
for any reason.

9.                                       Certain Restrictive Covenants.

(a)                                  The Executive shall not, at any time during
the Term or during the 12-month period following the Date of Termination (the
“Non-Compete Term”) without the Board’s prior written consent directly or
indirectly engage in, have any equity interest in, or manage or operate (whether
as a director, officer, employee, agent, representative, security holder,
consultant or otherwise) any Competitive Business; provided, however, that: (x)
the Executive shall be permitted to acquire a passive stock or equity interest
in such a Competitive Business provided the stock or other equity interest
acquired is not more than five percent (5%) of the outstanding interest in such
a Competitive Business; (y) the Executive shall be permitted to acquire any
investment through a mutual fund, private equity fund or other pooled account
that is not controlled by the Executive and which he has less than a five
percent (5%) interest; or (z) the Executive may provide services to a
subsidiary, division or Affiliate of a Competitive Business if such subsidiary,
division or Affiliate is not itself engaged in a Competitive Business and the

13


--------------------------------------------------------------------------------


Executive does not provide services to, or have any responsibilities regarding,
the Competitive Business.  At any time during the Non-Compete Term following the
Date of Termination, the Executive may request in writing to the Board that the
Board consent to the Executive’s direct or indirect engagement in, ownership of
equity interest in, or management or operation of (whether as a director,
officer, employee, agent, representative, security holder, consultant or
otherwise) any Competitive Business, which request the Board shall consider in
good faith based upon the Board’s reasonable determination of the potential
impact of the Executive’s involvement in such Competitive Business on the
Company and its stockholders.  If the Executive believes that the Board would
benefit from any additional information or if the Executive has any issues or
questions regarding any action taken or to be taken by the Board in connection
with this Section 9(a), then the Board and the Executive (along with their
respective representatives) shall meet and discuss any such issues or questions,
and the Executive shall be permitted to present the Board with any relevant
information that he deems appropriate.  The Board and the Executive shall act in
good faith to address all outstanding issues and questions while protecting the
interests of the Company and its stockholders.

(b)                                 During the 12 month period following the
Date of Termination, the Executive shall not, directly or indirectly recruit or
otherwise solicit or induce any non-clerical employee, director, consultant,
wholesale customer, vendor, supplier, lessor or lessee of the Company to
terminate his or its employment or arrangement with the Company or otherwise
change its relationship with the Company, provided that nothing in this Section
9(b) shall prohibit the Executive from providing employment, personal or other
references for any such Person or general advertising for employees by the
Executive or any Person of which the Executive is an employee or Affiliate.

(c)                                  Except as the Executive deems necessary
(or, in good faith, desirable) to be disclosed in connection with the
performance of the Executive’s duties hereunder or as specifically set forth in
this Section 9, the Executive shall, in perpetuity, maintain in confidence and
shall not directly, indirectly or otherwise, use, disseminate, disclose or
publish, or use for his benefit or the benefit of any person, firm, corporation
or other entity any confidential or proprietary information or trade secrets of
or relating to the Company, including, without limitation, information with
respect to the Company’s operations, processes, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, business plans, designs, marketing or other business
strategies, compensation paid to employees or other terms of employment, or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
confidential or proprietary information or trade secrets.  Notwithstanding
anything herein to the contrary, nothing shall prohibit the Executive from
disclosing any information that is (i) generally known by the public, (ii) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order the Executive to disclose or make accessible any
information, provided that, unless otherwise prohibited by law and provided such
information is not related to any illegal activities of the Company or any of
its subsidiaries, the Executive shall provide the Company with prompt

14


--------------------------------------------------------------------------------


notice of any such requested or required disclosure and shall reasonably
cooperate with the Company in any effort by the Company to prevent or otherwise
contest such disclosure or (iii) with respect to any other litigation,
arbitration or mediation involving this Agreement, including, but not limited
to, the enforcement of this Agreement.  The parties hereby stipulate and agree
that as between them the foregoing matters are important, material and
confidential proprietary information and trade secrets and affect the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).  Upon termination of the Executive’s employment with the Company for
any reason, the Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
Company’s customers, business plans, designs, marketing or other business
strategies, products or processes, provided that the Executive may retain (i)
papers and other materials of a personal nature, including, but not limited to,
photographs, correspondence, personal diaries, calendars and rolodexes, personal
files and phone books, (ii) information showing his compensation or relating to
reimbursement of expenses, (iii) information that he reasonably believes may be
needed for tax purposes, (iv) copies of plans, programs and agreements relating
to his employment, or termination thereof, with the Company and (v) copies of
minutes, presentation materials and personal notes from any meeting of the
Board, or any committee thereof, while he was a member of the Board.

(d)                                 The Executive shall reasonably cooperate
with and assist the Company and its counsel at any time and in any manner
reasonably required by the Company or its counsel (with due regard for the
Executive’s other commitments if he is not employed by the Company) in
connection with any litigation or other legal process affecting the Company of
which the Executive has knowledge as a result of his employment with the Company
(other than any litigation with respect to this Agreement).  In any event, (i)
in any matter subject to this Section 9(d), the Executive shall not be required
to act against the best interests of any new employer or new business venture in
which he is a partner or active participant and (ii) any request for such
cooperation shall take into account (A) the significance of the matters at issue
in the litigation, arbitration, proceeding or investigation and (B) the
Executive’s other personal and business commitments.  The Company agrees to
provide the Executive reasonable notice in the event his assistance is
required.  The Company  will reimburse the Executive for all reasonable expenses
and costs he may incur as a result of providing such assistance, including lost
wages (after the Term), travel costs and legal fees to the extent the Executive
reasonably believes that separate representation is warranted.  The Executive’s
entitlement to reimbursement of expenses, including legal fees pursuant to this
Section 9(d), shall in no way affect the Executive’s rights to be indemnified
and/or advanced expenses in accordance with the Company’s corporate documents,
insurance policies and/or in accordance with this Agreement.

(e)                                  The Executive shall not intentionally
disparage the Company, any of its products or practices, or any of its
directors, officers, or employees, whether orally, in writing or otherwise, at
any time.  The Company (including without limitation its directors) shall not
intentionally disparage the Executive, whether orally, in writing or otherwise,
at any time.  Notwithstanding the foregoing: nothing in this Section 9(e) shall
(i) limit the ability of the

15


--------------------------------------------------------------------------------


Company or the Executive, as applicable, to provide truthful testimony as
required by law or any judicial or administrative process or the Executive from
making normal commercial competitive type statements in a competitive business
situation not based on his employment with the Company, or (ii) prevent any
Person from (x) responding publicly to incorrect, disparaging or derogatory
public statements to the extent reasonably necessary to correct or refute such
public statement or (y) making any truthful statement to the extent necessary
with respect to any litigation, arbitration or mediation involving this
Agreement, including, but not limited to, the enforcement of this Agreement.  In
no event shall any termination of the Executive’s employment by the Company or
the Executive for any reason constitute disparagement for purposes of this
Section 9(e).

(f)                                    The Executive agrees that all strategies,
methods, processes, techniques, marketing plans, merchandising schemes, themes,
layouts, mechanicals, trade secrets, copyrights, trademarks, patents, ideas,
specifications and other material or work product (“Intellectual Property”) that
the Executive creates, develops or assembles in connection with his employment
hereunder shall become the permanent and exclusive property of the Company to be
used in any manner it sees fit, in its sole discretion.  The Executive shall not
communicate to the Company any ideas, concepts, or other intellectual property
of any kind (other than that required in his capacity as an officer of the
Company) which (i) were earlier communicated to the Executive in confidence by
any third party as proprietary information, or (ii) the Executive knows or has
reason to know is the proprietary information of any third party.  All
Intellectual Property created or assembled in connection with the Executive’s
employment hereunder shall be the permanent and exclusive property of the
Company.  The Company and the Executive mutually agree that all Intellectual
Property and work product created in connection with this Agreement, which is
subject to copyright, shall be deemed to be “work made for hire,” and that all
rights to copyrights shall be vested in the Company.  If for any reason the
Company cannot be deemed to have commissioned “work made for hire,” and its
rights to copyright are thereby in doubt, then the Executive agrees not to claim
to be the proprietor of the work prepared for the Company, and to irrevocably
assign to the Company, at the Company’s expense, all rights in the copyright of
the work prepared for the Company.

(g)                                 The Company and the Executive expressly
acknowledge and agree that the agreements and covenants contained in this
Section 9 are reasonable.  In the event, however, that any agreement or covenant
contained in this Section 9 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, it will be interpreted to extend only over
the maximum period of time for which it may be enforceable, and/or over the
maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

(h)                                 As used in this Section 9, the term
“Company” shall include the Company and any of its direct or indirect
subsidiaries within the meaning of Code Section 424(f).

16


--------------------------------------------------------------------------------


(i)                                     Any limitation on the Executive’s
activities or any forfeiture of benefits, equity or compensation based on
violation of limitations on the Executive’s activities shall not be based on any
limitation that is any broader than those set forth in this Section 9.

10.                                 Specific Performance.  It is recognized and
acknowledged by the Executive and the Company that a breach by such Person of
such Person’s covenants contained in Section 9 will cause irreparable damage to
the Company or the Executive, as applicable, and its or his goodwill or
reputation, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, the parties agree that in the event a party breaches any covenant
contained in Section 9, in addition to any other remedy which may be available
at law or in equity (or under any other agreement between the Company and the
Executive), the other party will be entitled to specific performance and
injunctive relief.

11.                                 Purchases and Sales of the Company’s
Securities.  The Executive agrees to use his reasonable best efforts to comply
in all respects with the Company’s applicable written policies regarding the
purchase and sale of the Company’s securities by employees, as such written
policies may be amended from time to time and disclosed to the Executive.  In
particular, and without limitation, the Executive agrees that he shall not
purchase or sell Company securities while an employee during any “trading
blackout period” as may be determined by the Company and set forth in the
Company’s applicable written policies from time to time.

12.                                 Cooperation Regarding Insurance.  The
Company and/or any of its subsidiaries, divisions or Affiliates may, from time
to time, apply for and obtain, for its or their benefit and at its or their sole
expense, key man life, health, accident, disability, or other insurance upon the
Executive, in any amounts that it or they may deem necessary or desirable to
protect its or their respective interests, and the Executive agrees to
reasonably cooperate with and assist the Company or any such subsidiary,
division or Affiliate in obtaining any and all such insurance by submitting to
all reasonable medical examinations, if any, and by filling out, executing and
delivering any and all insurance applications and other instruments as may be
reasonably necessary to obtain such insurance.

13.                                 Representations.

(a)                                  The Executive hereby represents and
warrants, to the best of his knowledge, that he is not a party to or bound by
any agreement, arrangement or understanding, written or otherwise, which
prohibits or in any manner restricts his ability to enter into and fulfill his
obligations under this Agreement (other than confidentiality obligations with
any of the Executive’s prior employers).  The parties acknowledge and agree that
the Executive shall not use of disclose, or be permitted to use or disclose, any
confidential or proprietary information belonging to any prior employer in
connection with the performance of his duties under this Agreement.

(b)                                 The Company represents and warrants that (i)
it is fully authorized by action of the Board and of any Person whose action is
required to enter into this Agreement and

17


--------------------------------------------------------------------------------


perform its obligations; (ii) the execution, delivery and performance of this
Agreement by it does not and will not violate any applicable law, regulation,
order, judgment or decree or any agreement, plan or corporate governance
document to which it is a party or by which it is bound; and (iii) upon the
execution and delivery of this Agreement by the parties, this Agreement shall be
a valid and binding obligation of the Company, enforceable against it in
accordance with its terms.

14.                                 Delegation and Assignment.  The Executive
shall not delegate his employment obligations under this Agreement to any other
person.  The Company may not assign any of its obligations hereunder other than
to any entity that acquires (by purchase, merger or otherwise) all or
substantially all of the Voting Stock or assets of the Company, provided such
acquirer promptly assumes all of the obligations hereunder of the Company in a
writing delivered to the Executive.  In the event of the Executive’s death while
he is receiving severance hereunder the remainder shall be paid to his estate. 
In the event of a merger or other combination, or the sale or liquidation of
business and assets, the Company shall use its reasonable best efforts to cause
such assignee or transferee to promptly and expressly assume the liabilities,
obligations and duties of the Company hereunder.

15.                                 Notices.  Any written notice required by
this Agreement will be deemed provided and delivered to the intended recipient
when (a) delivered in person by hand; or (b) three (3) days after being sent via
U.S.  certified mail, return receipt requested; or (c) one (1) day after being
sent via by overnight courier, in each case when such notice is properly
addressed to the following address and with all postage and similar fees having
been paid in advance:

If to the Company:

Monster Worldwide, Inc.
622 Third Avenue
New York, New York 10017
Attn: General Counsel

with a copy to:

Dechert LLP
30 Rockefeller Plaza
New York, New York 10112
Attn: Martin Nussbaum, Esq.

If to the Executive: to him at the most recent address in the Company’s records.

Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.

18


--------------------------------------------------------------------------------


16.                                 Binding Effect.  This Agreement shall be for
the benefit of and binding upon the parties hereto and their respective heirs,
personal representatives, legal representatives, successors and, where
applicable, permitted assigns.

17.                                 Entire Agreement.  This Agreement and any
indemnification agreement between the Executive and the Company constitute the
entire agreement between the parties with respect to the subject matter
described in this Agreement and supersedes all prior agreements, understandings
and arrangements, both oral and written, between the parties with respect to
such subject matter.  This Agreement may not be modified, amended, altered or
rescinded in any manner, except by written instrument signed by both of the
parties hereto; provided, however, that the waiver by either party of a breach
or compliance with any provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or compliance.

18.                                 Severability.  In case any one or more of
the provisions of this Agreement shall be held by any court of competent
jurisdiction or any arbitrator selected in accordance with the terms hereof to
be illegal, invalid or unenforceable in any respect, such provision shall have
no force and effect, but such holding shall not affect the legality, validity or
enforceability of any other provision of this Agreement; provided, however, that
subsequent to the severing of such provision from this Agreement, the parties
shall negotiate in good faith to amend this Agreement to contain an enforceable
provision (if at all possible) representing the intent of the parties with
respect to such severed provision.

19.                                 Dispute Resolution and Arbitration.  In the
event that any dispute arises between the Company and the Executive regarding or
relating to this Agreement and/or any aspect of the Executive’s employment
relationship with the Company, AND IN LIEU OF LITIGATION AND A TRIAL BY JURY,
the parties consent to resolve such dispute through mandatory arbitration in New
York City under the then prevailing rules of the Judicial Arbitration and
Mediation Services (“JAMS”), before a single arbitrator mutually agreed to by
the parties, or, if an arbitrator has not been agreed upon by the 60th day of
the demand for arbitration by either party, appointed by JAMS.  The parties
hereby consent to the entry of judgment upon award rendered by the arbitrator in
any court of competent jurisdiction.  Notwithstanding the foregoing, however,
should adequate grounds exist for seeking immediate injunctive or immediate
equitable relief, any party may seek and obtain such relief.  The parties hereby
consent to the exclusive jurisdiction in the state and Federal courts of or in
the State of New York for purposes of seeking such injunctive or equitable
relief as set forth above.  The parties acknowledge and agree that, in
connection with any such arbitration and regardless of outcome, (a) each party
shall pay all of its own costs and expenses, including without limitation its
own legal fees and expenses, and (b) joint expenses shall be borne equally among
the parties.  Notwithstanding the foregoing, the arbitrator may cause the losing
party to pay to the winning party (each as determined by the arbitrator
consistent with its decision on the merits of the arbitration) an amount equal
to any reasonable out-of-pocket costs and expenses incurred by the winning party
with respect to such arbitration (as may be equitably determined by the
arbitrator).

19


--------------------------------------------------------------------------------


20.                                 Choice of Law.  The Executive and the
Company intend and hereby acknowledge that jurisdiction over disputes with
regard to this Agreement, and over all aspects of the relationship between the
parties hereto, shall be governed by the laws of the State of New York without
giving effect to its rules governing conflicts of laws.

21.                                 Section Headings.  The section headings
contained in this Agreement are for reference purposes only and shall not affect
in any manner the meaning or interpretation of this Agreement.

22.                                 Construction.  The parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event that an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.  Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context requires
otherwise.  The word “including” shall mean including without limitation.  If
any provision of any agreement, plan, program, policy, arrangement or other
written document between or relating to the Company and the Executive conflicts
with any provision of this Agreement, the provision of this Agreement shall
control and prevail, unless the parties otherwise agree with specific reference
to this Section 22.

23.                                 Counterparts.  This Agreement may be
executed in any number of counterparts and by facsimile or pdf, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

24.                                 Force Majeure.  Neither Company nor the
Executive shall be liable for any delay or failure in performance of any part of
this Agreement to the extent that such delay or failure is caused by an event
beyond its reasonable control including, but not be limited to, fire, flood,
explosion, war, strike, embargo, government requirement, acts of civil or
military authority, and acts of God not resulting from the negligence of the
claiming party.

25.                                 Withholding.  The Company shall be entitled
to withhold from any amounts payable under this Agreement any federal, state,
local or foreign withholding or other taxes or charges which the Company is
required to withhold pursuant to applicable law.  The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

26.                                 Code Section 409A.  The parties understand
and agree that certain payments contemplated by this Agreement may be “deferred
compensation” for purposes of Code Section 409A.  Notwithstanding any provision
of this Agreement to the contrary, any payments constituting deferred
compensation required to be made upon or in respect of the Executive’s
termination of employment hereunder shall not be made prior to the first day of
the seventh month after the Executive’s termination of employment, to the extent
necessary to comply with Code Section 409A(2)(B)(i).  The Company shall identify
in writing delivered to the Executive any payments it reasonably determines are
subject to delay under this Section 26 and shall

20


--------------------------------------------------------------------------------


promptly pay any such amounts, without interest, at the conclusion of the
applicable six month period (or, if later, when scheduled to be paid under the
terms of the Agreement).  No deferred compensation payable hereunder shall be
subject to acceleration or to any change in the specified time or method of
payment, except as otherwise provided under this Agreement and consistent with
Code Section 409A.  If any compensation or benefits provided by this Agreement
may result in the application of Section 409A of the Code, the Company shall, in
consultation and agreement with the Executive, modify this Agreement in the
least restrictive manner necessary in order to exclude such compensation from
the definition of “deferred compensation” within the meaning of such Code
Section 409A or in order to comply with the provisions of Code Section 409A,
other applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions.  The parties also
agree that all amounts required to be paid hereunder to the Executive or his
estate or beneficiaries shall, notwithstanding any other provision in this
Agreement required such amounts to be paid at a different time, be paid by no
later than the latest date by which such amounts would have to be paid in order
not to be treated under Code Section 409A as includible in gross income for any
tax year earlier than the tax year in which such payment otherwise was scheduled
to be made under the terms of this Agreement.

27.                                 Survivorship.  Except as otherwise expressly
set forth in this Agreement, to the extent necessary to carry out the intentions
of the parties hereunder, the respective rights and obligations of the parties
hereunder shall survive any termination of the Executive’s employment.

21


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

MONSTER WORLDWIDE, INC.

 

 

 

 

 

 

 

 

/s/ Michael Kaufman

 

 

 

By:

Michael Kaufman

 

 

Its:

Chairman of the Compensation Committee

 

 

 

of the Board of Directors of the Company

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Salvatore Iannuzzi

 

 

 

Salvatore Iannuzzi

 


--------------------------------------------------------------------------------